Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parron et al. (Parron), U.S. Patent Pub. No. 2007/0099653.
Regarding claims 1, 8 and 15, Parron discloses a method of controlling user access to a wireless network, comprising: starting, by an Access Point (AP) (item 120), a timer when detecting an abnormal communication between the AP and a master Access Controller (AC) (0027, 0028; figure 3) being integrated on a master main board of a switch (as evidenced by the fact the terminal can switch between different networks) (0016) (see circuitry of figure 2); detecting, by the AP, whether the timer the 
Regarding claims 7 and 14, Parron discloses wherein the AP is connected to an interface board of the switch (figure 2).

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parron in view of Yamaya et al. (Yamaya), U.S. Patent Pub. No. 2002/0184387.
Regarding claims 2 and 9, Parron discloses the method according to claims 1 and 8 as described above. Parron, however, fails to disclose wherein the abnormal communication between the AP and the master AC is resulted from a master/backup changeover between the master main board and a backup main board in the switch.
In a similar field of endeavor, Yamaya discloses a method for connecting networks, virtual router, and system for connecting between networks by using the virtual router. 
Yamaya reads on wherein the abnormal communication between the AP and the master AC is resulted from a master/backup changeover between the master main board and a backup main board in the switch (when trouble has occurred on a 
Therefore, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Parron with the teachings of Yamaya since it is known in the art that faults or abnormalities between communication devices are known to occur based on switching between master and backup devices. Such a modification would require only routine skill in the art.

Allowable Subject Matter
Claims 3-6 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3 and 10, prior art fails to disclose or render obvious receiving, by the AP, a notification of enabling a new master AC from the switch; in a case that the timer hasn’t expired the preset time; turning off, by the AP, the timer, and communicating, by the AP, with the new master AC being integrated on a new master main board of the switch.
Regarding claims 4-6 and 11-13, they are indicated allowable based on their dependence from claims 3 and 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G. Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TEMICA M BEAMER/Primary Examiner, Art Unit 2646